Beck, J.
The case is triable de novo in this court. There is not a single point of law in the casé in dispute or involved in 'doubt. The evidence is conflicting, but probably no more so than is usually found in this class of cases. The decision of the respective claims of the parties rests wholly upon a statement of their accounts and of the accounts of the partnership. This requires the inspection of the evidence relating to each, and to the items in dispute. This having been carefully done reveals a result, varying in a trifling sum only, from the amount found due the plaintiff by the court below. We reach the conclusion that the judgment appealed from is correct: It surely does defendant no injustice. If we were to change it at all, we would allow a little more to plaintiff; but, as he does not complain, the judgment cannot be disturbed.
A discussion of the testimony would not prove of interest *86or profit to any one, nor are we accustomed to set out the evidence in cases of this hind. The judgment of the District Oourt must be
Affirmed.